Citation Nr: 0922391	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  08-00 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for right ankle 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2006, a 
statement of the case was issued in December 2007, and a 
substantive appeal was received in January 2008.

Although the Veteran initially requested an RO hearing in 
August 2006, he subsequently withdrew his request in 
September 2007, and instead requested an informal RO 
conference.  The informal RO conference was held in September 
2007.

In addition, although on the Veteran's VA Form 9, received by 
VA in January 2008, he requested a Board hearing, his 
representative clarified, through a second VA Form 9, 
received later in January 2008, that a Board hearing was not 
desired.


FINDINGS OF FACT

1.  Low back disability did not originate in service, or for 
many years thereafter, and is not otherwise etiologically 
related to service.

2.  Right ankle disability did not originate in service, or 
for many years thereafter, and is not otherwise etiologically 
related to service.


CONCLUSIONS OF LAW

1.  Low back disability was not incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Right ankle disability was not incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in October 2004 and February 2005.  These 
notifications substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA.  The Board finds that there were no defects 
with respect to the timing of the VCAA notices, and the 
contents of the notices fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records are on file, as are VA 
treatment records and private medical records.  There is no 
indication of relevant, outstanding records which would 
support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The Veteran's private medical records from Kaiser Permanente, 
covering the period from October 1996 to October 2003, are on 
file.  After reviewing these records, it is apparent that the 
Veteran received medical treatment for the time period 
between service discharge and October 1996 (a private medical 
record from January 2001 references a March 1989 diagnostic 
study, and the Veteran contends that he has received 
treatment from Kaiser Permanente since 1976).  However, it is 
clear from Kaiser Permanente's transmittal forms that they 
provided VA with all available treatment records regarding 
the Veteran's back, ankle, and arthritis.  Therefore, VA 
satisfied its duty to assist the Veteran in obtaining his 
private medical records.  38 C.F.R. § 3.159(c)(1).

The Veteran was afforded a VA examination in December 2004.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report is thorough and contains sufficient 
information to decide the issues on appeal.  Thus, the Board 
finds that further examination is not necessary.  

The Veteran initially requested an RO hearing in August 2006 
but subsequently withdrew his request in September 2007.  
Instead, the Veteran requested an informal RO conference, 
which was held in September 2007.  During the conference, the 
Decision Review Officer (DRO) explained that the evidence of 
record did not show that the Veteran had a right ankle or 
back condition that was incurred in service or related to an 
in-service event.  The DRO told the Veteran what evidence 
must be provided in order to produce a favorable decision, 
and the Veteran stated that he would obtain this evidence.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issues on appeal and the 
appellant is not prejudiced by a decision on the claims at 
this time.

Laws and Regulations

The Veteran is seeking entitlement to service connection for 
back disability and right ankle disability.  The Veteran 
contends that his back disability began in 1968 and that his 
right ankle disability began in 1969.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353, 1330-33 (Fed. Cir. 1998).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate: (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Id. at 495-98.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

A veteran is presumed to be in sound physical and mental 
condition, when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto, and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only 
such conditions as are recorded in examinations reports are 
to be considered as noted.  38 C.F.R. § 3.304(b).

A layperson is not competent to give an opinion as to whether 
a clinical sign or laboratory finding constitutes a disease 
or disability, or is the manifestation of such, for VA 
compensation purposes.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
statements may, however, serve to support a claim for service 
connection by corroborating the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that all of the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Factual Background

I.  Back Disability

During the Veteran's service entrance examination in March 
1968, he described his present health as "fair" and 
expressly denied back trouble of any sort; the examiner 
evaluated the Veteran's spine as clinically normal.  The 
examiner ultimately found the Veteran qualified for 
induction, and in April 1970 the Veteran was determined to be 
fit for military service.

Service treatment records show that the Veteran was seen on 
one occasion for low and mid back pain in May 1968.  At this 
time, the Veteran reported that he had been in a car accident 
about one year earlier, and that it "was real painful."  
The service record documents treatment by heat pad and 
medication with return to duty.  Service treatment records 
for the remaining two years of the Veteran's service document 
treatment for various other complaints, but there was no 
reference to any ongoing low back problems. 

During the Veteran's military separation examination in March 
1970, he described his present health as "good" and 
expressly denied back pain of any kind.  The Veteran's spine 
was clinically evaluated as normal. 

The Veteran's private medical records, covering the period 
from October 1996 to October 2003, first show treatment for 
back complaints in January 2001.  The treatment notes do make 
a reference to a March 1989 diagnostic study.  The records 
show that the Veteran sought medical treatment for chronic 
back pain numerous times since January 2001.  An October 2002 
entry documents his report that his current pain began about 
four years ago.  A fall while doing his battery-delivering 
business, about one or two years earlier, was also reported.

VA requested a medical examination in connection with this 
appeal.  The medical examination was administered in December 
2004.  During the examination, the Veteran reported that 
while in service he suffered a back injury while low-crawling 
during a training exercise, and that he has had chronic low 
back pain since the military.  The Veteran stated that he did 
not seek treatment for this injury because he did not want to 
get yelled at by the drill instructors.  The examiner 
diagnosed the Veteran as having Grade 2 spondylolisthesis at 
L5-S1, with degenerative disc disease at L4-5, degenerative 
joint disease, and neural foraminal narrowing.  The examiner 
concluded that it was less likely than not that the Veteran's 
current back condition was related to his low-crawling 
training exercise, rather than another condition.

The Veteran also obtained a private medical examination in 
connection with this appeal, which was administered in 
October 2007.  During the examination, the Veteran reported 
that in service he suffered a back injury while in boot camp, 
that he did not seek medical attention for the injury because 
he did not want to be labeled as a "sick dog" by his 
superiors, and that he has had back pain ever since.  The 
examiner diagnosed the Veteran as having degeneration of the 
spine, and noted that the Veteran's condition was chronic and 
had progressively worsened over the years.  The examiner 
concluded that it was certainly plausible that the Veteran 
could have injured a disc or two when he was younger that 
resulted in the beginning of the degenerative process of the 
discs, which could turn into spondylolysis of the spine given 
time.  Additionally, the examiner concluded that the 
Veteran's current condition was more than likely related to 
an acute injury of his spine, and that the chronic 
deterioration happened after this acute injury.

Also of record is a June 2004 statement from a fellow service 
member to the effect that he was with the Veteran during 
basic training and that the Veteran complained of back 
problems all the way through basic training but was afraid to 
go to the medic. 

Analysis

Although the Veteran reported a pre-service motor vehicle 
accident, nothing was noted at the service entrance 
examination, and there is otherwise no contemporaneous 
evidence of a back disorder prior to service.  Therefore, the 
Veteran's back is presumed to have been in sound physical 
condition upon entering military service, and that 
presumption has not been rebutted in this case.

The Veteran was only seen for back pain on one occasion 
during service, in May 1968.  Significantly, at that time he 
apparently attributed the back pain to a motor vehicle 
accident one year before.  It is notable that no inservice 
injury was noted, and it appears from service treatment 
records that there were no subsequent low back complaints 
during service.  The Veteran and a fellow service member seem 
to suggest that the Veteran was afraid to go to the medic, at 
least during basic training.  Even if this were true, it 
should be noted that the Veteran did seek medical care for 
unrelated medical problems during the remaining two years of 
his service.  However, he never sought treatment again for 
the back pain reported early in his service.

The Board believes considerable weight must be afforded the 
March 1970 report of separation examination.  At that time, 
the Veteran expressly denied back pain of any kind.  This 
suggests that the Veteran himself did not believe he was 
having back problems.  Even more significant is the fact that 
the military medical examiner clinically evaluated the spine 
as normal.  This shows that in the opinion of trained medical 
personnel that there was not spine problem at that time.

The Board notes that the Veteran filed a claim for VA 
benefits with regard to dental problems in 1970.  However, he 
did not include a back claim at that time.  Moreoer, post-
service evidence does not document any low back complaints or 
medical findings until the late 1980's, many years after 
discharge from service in 1970.  This length of time between 
active duty and post-service medical treatment (approximately 
nineteen years) is probative to whether the Veteran had a 
chronic disability prior to 1989.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In short, there is no persuasive evidence of a continuity of 
low back symptomatology after the one report of back pain 
early in the Veteran's service.  The VA examiner found no 
relationship between the Veteran's current back condition and 
service.  The private examiner's analysis was speculative, in 
that while he concluded that it is certainly plausible that 
the Veteran's current back condition is related to earlier 
acute injury, he never concluded that any in-service injury 
is the actual cause of the Veteran's chronic back disability.

Furthermore, the Board finds the Veteran's lay assertions as 
to continued back problems in service and thereafter are 
inconsistent with the factual record.  The Veteran claims to 
have suffered an injury from a motor vehicle accident while 
in active service.  However, the Board finds no evidence 
corroborating the assertion that the Veteran was involved in 
a motor vehicle accident while in service; in fact, service 
treatment records from May 1968 show that the Veteran 
reported that he had been in a car accident prior to his 
military service.  Moreover, during both the VA and private 
medical examinations the Veteran claimed to have had chronic 
back pain since receiving his injury in the military, yet the 
Veteran failed to seek out medical care for his back during 
the last two years of his service, and then expressly denied 
back pain at the time of his service separation examination.  
The evidence does show that the Veteran reported back pain 
early in his service, and the statement from a fellow service 
member supports this fact.  However, there is not only a lack 
of evidence of a continuing problem with back pain during the 
remainder of the Veteran's service and for many years 
thereafter, there is evidence showing that the Veteran denied 
any such problem at separation.  

In sum, there is no post-service evidence of chronic low back 
disability until many years after service, and no competent 
evidence linking any chronic back disability to service.  In 
view of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of entitlement 
to service connection for low back disability.  The claim is 
denied.

II.  Right Ankle Disability

Service treatment records show that the Veteran received 
medical treatment for his ankle and foot in September 1969, 
November 1969, and January 1970.  The Veteran was diagnosed 
with a twisted right ankle during a September 1969 
examination, and the examiner noted that X-ray studies of the 
ankle were negative for a fracture.  In November 1969, the 
Veteran was again treated for a sprained ankle.  The November 
examination notes show that the Veteran was to return to 
duty, and to seek additional treatment if problems continued.  
The Veteran received treatment in January 1970 for a foot 
problem.  During his military separation examination in March 
1970, the Veteran described his present health as "good" 
and expressly denied foot trouble, lameness, and a history of 
broken bones.  The examiner found the Veteran's lower 
extremities to be clinically normal. 

The Veteran's private medical records, covering the period 
from October 1996 to October 2003, first show treatment for 
right ankle problems in August 2001.  During an August 2001 
examination, it was noted that the Veteran was injured after 
falling off of a roof.  The Veteran was diagnosed as having a 
fractured right tibia and was put in a right ankle cast, and 
it was also noted that the Veteran had degenerative joint 
disease at the ankle joint.  The Veteran's VA outpatient 
treatment records, covering the period from November 2003 to 
February 2005, show that he has experienced right ankle pain.

In December 2004, VA administered a medical examination in 
connection with this appeal.  During the examination, the 
Veteran reported that he suffered a right ankle fracture 
while serving in Vietnam.  The examiner diagnosed the Veteran 
as having osteoarthritis of the right ankle.  The examiner 
concluded that he could not state without resorting to mere 
speculation that the Veteran had an injury to his right ankle 
while in the military which resulted in the current 
degenerative disease.  The examiner also concluded that the 
Veteran had had an old fracture which was responsible for the 
Veteran's degenerative disease.  The examiner was unable to 
link the Veteran's in-service ankle injury to the current 
degenerative disease because the service treatment records 
did not show evidence that the Veteran fractured his ankle 
while in the military.

The Veteran's October 2007 private medical examination did 
not address his ankle disability.

Although the service treatment records document the Veteran 
receiving medical treatment for his ankle and foot in 
September 1969, November 1969, and January 1970, no 
complaints, finding or diagnosis relating to the ankle were 
noted at discharge.  In fact, on discharge examination the 
Veteran denied a history of broken bones, and the medical 
examiner found the lower extremities to be clinically normal.  
It thus appears that neither the Veteran nor the examiner 
believed that there was any pertinent medical problem at that 
time.  

The post-service evidence is silent for any reference to the 
ankle until August 2001.  The lack of any post-service 
medical records until thirty-one years after leaving active 
duty is probative to the issue of chronic disability.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The only medical opinion addressing the right ankle 
disability failed to conclude that the disability originated 
in service, or that it is otherwise etiologically related to 
service.

Although the Veteran attempts to link his current ankle 
disability to service, as a lay person, the Veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  Accordingly, the Veteran's lay statements 
as to etiology are entitled to no probative value.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  To the extent 
he intends to suggest he has had right ankle problems since 
service, the Board finds his account to be inconsistent with 
the other evidence of record, including the negative 
separation examination and the length of time it took the 
Veteran to seek medical attention.  The Board also notes the 
Veteran filed a separate VA claim in 1970, yet failed to file 
a claim for his right ankle until June 2004.  Knowing that 
the Veteran has filed a claim before, it seems reasonable to 
expect that he would have filed a claim for his right ankle 
at an earlier date, if in fact he was experiencing symptoms.

In sum, there is no post-service evidence of right ankle 
disability for many years after service, and no competent 
evidence linking any right ankle disability to service.  In 
view of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of entitlement 
to service connection for right ankle disability.  The claim 
is denied.


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


